DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       KENNETH N. WOLINER,
                            Appellant,

                                     v.

  WILLIAM J. MCFARLANE, III, WILLIAM J. MCFARLANE, III, P.A.,
      MCFARLANE DOLAN & PRINCE, WILLIAM R. HUSEMAN,
       WILLIAM R. HUSEMAN, P.A., DAVID S. FURSTELLER,
 and DAVID S. FURSTELLER, P.A., d/b/a FURST LAW GROUP, P.A.,
                          Appellees.

                              No. 4D20-2163

                              [August 5, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502019CA005331XXXXMB.

  Curtis Carlson of Carlson & Associates, P.A., Miami, for appellant.

   William T. Viergever, Peter A. Cooke, Jodi G. Barrett, and Kathryn
Harden of Hall Booth Smith, P.C., West Palm Beach, for appellees
William J. McFarlane, III, and William J. McFarlane, III, P.A..

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.